Citation Nr: 0329974	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from August 1940 to October 
1945.  The veteran died in December 2000.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).


REMAND

In this case, the record is inadequate to fully evaluate the 
appellant's claim.  The records shows that a death 
certificate, certified by Dr. Leonard Douglas, Jr., that was 
received in January 2001, indicated that the veteran died in 
December 2000 at a veteran's nursing home of end stage 
Alzheimer's disease, with other significant conditions being 
type II diabetes.  The cause of death entries were hand 
written.  

In May 2001, an amended death certificate was filed.  On this 
document there are two new entries, both typed.  The first, 
under the cause of death is typed "dhec 627 sb 5-15-01 per 
Dr. Lynn Douglas".  The meaning of this and the person at 
issue is unclear.  The second new entry, in the category of 
"other significant conditions contributing to death but not 
resulting in the underlying cause", a new typed entry is 
"Post Traumatic Stress Syndrome".  It is not clear who made 
the typed changes, there is no cover letter from Dr. "Lynn" 
Douglas or Dr. "Leonard" Douglas.  Accordingly, additional 
development is needed for verification of the amended death 
certificate.  Further, if this change is certified to have 
been made by a medical doctor, the doctor should be asked to 
provide the medical reasoning behind the changes.

Furthermore, it appears that additional records should be 
obtained.  The nursing home records from the time of the 
veteran's death are not of record.   In her claim in January 
2001, the appellant indicated that the veteran was treated at 
Augusta, Georgia VA Medical Center from August 1997 to June 
1997 and Richardson M. Campbell Nursing Veterans Home from 
June 1999 to December 2000; therefore, these records should 
be obtained.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
appellant and her representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled Am. Veterans, supra.

2.	The RO should contact the appellant 
and have her identify treatment 
records for the veteran relating to 
her claim for service connection for 
the cause of the veteran's death.  
Thereafter, the RO should obtain 
legible copies of all records that are 
identified.

Additionally, treatment records from 
Augusta, Georgia VA Medical Center 
from August 1997 to June 1997 and 
Richardson M. Campbell Nursing 
Veterans Home from June 1999 to 
December 2000, as indicated in the 
appellant's claim in January 2001.  To 
the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The appellant and her representative 
should also be informed of the 
negative results. 

3.	The RO should contact Dr. Leonard 
Douglas and determine whether he made 
or authorized the typed changes on the 
amended death certificate.  If so, he 
should provide the medical rationale 
for the change.  If he did not make 
the change he should so indicate.  If 
he did not make the change, an attempt 
should be made as to the identity of 
Dr. "Lynn Douglas" whose name is 
typed on the amended death 
certificate.  If such person can be 
identified, he/she should be contacted 
to determine if this doctor made the 
changes on the amended death 
certificate.  If so, the medical 
rationale should be requested.  If 
not, that should be so stated in the 
record.  The appellant's assistance in 
identifying these physicians should be 
requested as needed.  Her assistance 
in any release of information forms 
needed should also be requested as 
needed.

4.	Thereafter, any additional appropriate 
development should be provided, 
including obtaining a medical opinion 
regarding whether it is at least as 
likely as not that the cause of the 
veteran's death was related to his 
service or to a service-connected 
disability.   Such opinion may or may 
not be indicated, pending the records 
(if any) obtained as a result of the 
preceding paragraphs. 

5.	After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant 
in any way, she and her representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The appellant 
and her representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




